In a decision pursuant to its Rule 1:28, the Appeals Court affirmed the denial of the plaintiff’s request for a hearing and investigation to determine who “willfully falsified and altered a copy of the grand jury minutes” in *1010his file1 and dismissed the plaintiffs complaint against the district attorney for the Norfolk district. See 29 Mass. App. Ct. 1101 (1990). The plaintiff sought further appellate review which was denied. See 408 Mass. 1104 (1990). The plaintiff then sought to raise the same issues and obtain the same relief by filing a civil action in the nature of certiorari, see G. L. c. 249, § 4 (1992 ed.), in the county court2 single justice session. Relief was denied and the plaintiff appeals. There was no error. After review by the Appeals Court and the denial of further appellate review, the plaintiff had no right to further consideration of those issues.
The case was submitted on briefs.
Andrew P. Genninger, pro se.
Scott Harshbarger, Attorney General, & Nina L. Ross, Assistant Attorney General, for the Commissioner of Correction.

Judgment affirmed.


The grand jury minutes contained an erroneous reference to a bullet wound to the “head” rather than to the “heart.” A corrected page has been inserted into the grand jury minutes in the plaintiffs file.


Of all the defendants named in this action, only the Commissioner of Correction is a party to this appeal.